Exhibit 99.2 FINANCIAL STATEMENTS Smooch Labs, Inc. As of December 31, 2014 and for the period from January 6, 2014 (inception) through December 31, 2014 Together With Report of Independent Certified Public Accountants 1 Contents Page Report of Independent Certified Public Accountants 3 Audited Financial Statements Balance Sheet 4 Statement of Operations 5 Statement of Stockholders’ Equity (Deficit) 6 Statement of Cash Flows 7 Notes to Financial Statements 8 2 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Board of Directors and Stockholders Spark Networks, Inc.
